internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03 plr-151667-02 date march x a b c d e f g trust sub-trust plr-151667-02 trust trust trust trust trust state d1 d2 d3 d4 d5 d6 d7 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted provides that x was incorporated on d1 in state and elected to be an s_corporation effective d2 on d3 x stock was transferred to trust which was eligible to be an s_corporation shareholder pursuant to sec_1361 during d4 trust was divided into three separate trusts on d5 without the knowledge of x the x stock held in trust was allocated to sub-trust which was not eligible to be an s_corporation shareholder plr-151667-02 x retained a new cpa in d6 the cpa determined that sub-trust was not eligible to be a shareholder of x on d7 the stock of x held by sub-trust was distributed to b and g x and x’s historic shareholders a b c d e f g trust sub-trust trust trust trust trust and trust agree to make any adjustments as required by sec_1_1362-4 x represents that the termination of its s election was inadvertent and not the result of tax_avoidance or retroactive tax planning x further represents that for all relevant taxable years x has filed its income_tax returns as an s_corporation and its shareholders have included on their tax returns their proportionate share of x’s income and loss law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock for taxable years prior to sec_1361 provided that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for the purposes of sec_1361 a_trust all of which is treated under subpart e of part i subchapter_j of chapter of the internal_revenue_code as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder in an s_corporation sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation is a small_business_corporation or to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to plr-151667-02 such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that such termination shall be effective on and after the date of cessation sec_1_1362-4 provides that the determination of whether a termination was inadvertent is made by the commissioner it further provides that the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably in the corporation’s control and was not part of a plan or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish inadvertence sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in the case of a transfer of stock to an ineligible_corporation that causes an inadvertent termination the commissioner may require the ineligible shareholder to be treated as an s_corporation shareholder during the period the ineligible shareholder actually held stock moreover sec_1_1362-4 provides that the commissioner may require protective adjustments to prevent any loss of revenue due to a transfer of stock to an ineligible shareholder conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election was terminated on d5 we also conclude that the termination of x’s s_corporation_election constituted an inadvertent termination within the meaning of sec_1362 consequently x shall be treated as an s_corporation from d5 to d7 and thereafter provided that x’s s election was valid and not otherwise terminated under sec_1362 trust and sub-trust shall be treated as shareholders of x for all periods during which trust and sub-trust actually held the stock of x accordingly trust and sub-trust must include their pro_rata share of separately and non-separately computed items of x pursuant to sec_1366 make adjustments to basis pursuant to sec_1367 and take into account any distributions pursuant to sec_1368 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed on whether x is otherwise eligible to be an s_corporation plr-151667-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the authorized representative of x sincerely yours james a quinn senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures a copy of this letter a copy for sec_6110 purposes cc
